Exhibit 99.1 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Financial Statements March 31, 2014 (Unaudited) The information contained in these financial statements constitutes a translation of the financial statements published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Condensed Separate Interim Financial Information as at March 31, 2014 (unaudited) Contents Page Review Report 2 Condensed Consolidated Interim Financial Statements as at March 31, 2014 (Unaudited) Condensed Consolidated Interim Statements of Financial Position 3 Condensed Consolidated Interim Statements of Income 5 Condensed Consolidated Interim Statements of Comprehensive Income 5 Condensed Consolidated Interim Statements of Changes in Equity 6 Condensed Consolidated Interim Statements of Cash Flows 7 Notes to the Condensed Consolidated Interim Financial Statements 8 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone PO Box 212, Jerusalem 91001 Fax Israel Internet www.kpmg.co.il Review Report to the Shareholders of “Bezeq” -The Israel Telecommunication Corporation Ltd. Introduction We have reviewed the accompanying financial information of “Bezeq” -The Israel Telecommunication Corporation Ltd. and its subsidiaries (hereinafter – “the Group”) comprising of the condensed consolidated interim statement of financial position as of March 31, 2014 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the three-month period then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial in accordance with IAS 34 “Interim Financial Reporting”, and are also responsible for the preparation of financial information for this interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on this interim financial information based on our review. We did not review the condensed interim financial information of a certain consolidated subsidiary whose assets constitute 1.6% of the total consolidated assets as of March 31 2014, and whose revenues constitute 1.6% of the total consolidated revenues for the three month period then ended. The condensed interim financial information of that company was reviewed by other auditors whose review report thereon was furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of that company, is based solely on the said review report of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review report of other auditors, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review and the review report of other auditors, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Group which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 5. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) May 28, 2014 2 Condensed Consolidated Interim Financial Statements as at March 31, 2014 (Unaudited) Condensed Consolidated Interim Statements of Financial Position March 31, 2014 March 31, 2013 December 31, 2013 (Unaudited) (Unaudited) (Audited) Assets NIS million NIS million NIS million Cash and cash equivalents Investments, including derivatives Trade receivables Other receivables Inventory Assets classified as held for sale 50 94 66 Total current assets Trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investments in equity-accounted investees (mainly loans) Investments 81 93 81 Deferred tax assets 29 62 60 Total non-current assets Total assets 3 Condensed Consolidated Interim Financial Statements as at March 31, 2014 (Unaudited) Condensed Consolidated Interim Statements of Financial Position (Contd.) March 31, 2014 March 31, 2013 December 31, 2013 (Unaudited) (Unaudited) (Audited) Liabilities and equity NIS million NIS million NIS million Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Provisions Employee benefits Dividend payable (see Note 6) - Total current liabilities Loans and debentures Employee benefits Provisions 68 67 68 Deferred tax liabilities 32 49 55 Other liabilities, including derivatives 95 75 84 Total non-current liabilities Total liabilities Total equity Total liabilities and equity /s/ Shaul Elovitch /s/ Stella Handler /s/ David (Dudu) Mizrahi Shaul Elovitch Stella Handler David (Dudu) Mizrahi Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: May 28, 2014 The attached notes are an integral part of these condensed consolidated interim financial statements 4 Condensed Consolidated Interim Financial Statements as at March 31, 2014 (Unaudited) Condensed Consolidated Interim Statements of Income Three months ended Year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) Note NIS million NIS million NIS million Revenues 7 Costs of activity Depreciation and amortization Salaries General and operating expenses 8 Other operating income, net 9 (8 ) ) ) Total operating expenses Operating profit Financing expenses (income) Financing expenses Financing income ) ) ) Financing expenses, net 42 24 Profit after financing expenses, net Share in losses of equity-accounted investees ) ) ) Profit before income tax Income tax Profit for the period Earnings per share (NIS) Basic and diluted earnings per share Condensed Consolidated Interim Statements of Comprehensive Income Three months ended Year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Profit for the period Items of other comprehensive income not transferred to profit or loss Actuarial gains, net of tax - - 22 Items of other comprehensive income (net of tax) to be transferred to profit or loss subsequent to initial recognition in comprehensive income 13 7 ) Total comprehensive income for the period The attached notes are an integral part of these condensed consolidated interim financial statements 5 Notes to the Condensed Consolidated Interim Financial Statements as at March 31, 2014 (unaudited) Condensed Consolidated Interim Statements of Changes in Equity Share capital Share premium Capital reserve for employee options Capital reserve for transactions between a corporation and a controlling shareholder Other reserves Deficit Total NIS million NIS million NIS million NIS million NIS million NIS million NIS million For the period of three months ended March 31, 2014 (Unaudited) Balance as at January 1, 2014 ) ) Profit for the period - Other comprehensive income for the period, net of tax - 13 - 13 Total comprehensive income for the period - 13 Transactions with owners recognized directly in equity Dividends to Company shareholders (see Note 6) - ) ) Share-based payments - - (1
